 SKD JONESVILLE DIVISION L.P. 101SKD Jonesville Division L.P. and Pamela J. Cole.  Case 7ŒCAŒ42244 September 10, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On March 24, 2000, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed a brief in response to the General Counsel™s exceptions.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. The complaint alleges that the Respondent violated Section 8(a)(1) of the Act by interrogating Pamela Cole about her union activities, threatening her with unspeci-fied reprisals if she engaged in such activities, and creat-ing an impression that her union activities were under surveillance.  The complaint further alleges that the Re-spondent violated Section 8(a)(1) by warning Cole not to speak to other employees about work-related subjects, threatening her with discipline and discharge if she failed to heed that warning, and placing her on probation.  The judge recommended that the complaint be dismissed in its entirety.  In his exceptions, the General Counsel ar-gues that the Board should find all of the violations. For the reasons discussed below, we agree with the General Counsel that the Respondent violated Section 8(a)(1) by threatening Cole with unspecified retaliation if she engaged in union activities and by warning her in writing not to speak to her fellow workers about work-related matters, on pain of discipline or discharge.  How-ever, we agree with the judge that the Respondent did not violate the Act in any other respect.2                                                                                                                     1 The General Counsel has implicitly excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 As explained in her separate opinion, Member Liebman would also find that the Respondent unlawfully interrogated Cole and created the impression that her union activities were under surveillance. 1. Kevin Varney™s statements to Cole As the judge found, Cole worked for the Respondent from March 1994 until August 1999.  In 1995, she was openly and actively involved in an unsuccessful organiz-ing campaign for the United Auto Workers.  There is no evidence that the Respondent committed any unfair labor practices related to the 1995 campaign. In early 1999,3 a number of employees asked Cole to contact the UAW to begin another organizing effort.  In mid-February, Kevin Varney, Cole™s supervisor, called her into his office.  Jeff Hamilton, another rank and file employee, was also in the office.  Cole testified, without rebuttal, as follows: Varney said he heard that I was going to organize . . . that the employees wanted me to organize a union and I told him no, I wasn™t getting involved, and then they were talking, him and Jeff Hamilton . . . about people on Workmen™s Comp, that they were low life losers and . . . Jeff Hamilton said that . . . Varney should fire them all and Varney said he would if he could, and then he told me that it wasn™t in my best interests to be getting involved with the union. The General Counsel contends that, by making those statements, Varney unlawfully interrogated Cole about her union activities, threatened to retaliate against her for engaging in such activities, and gave the impression that her protected activities were under surveillance.  The judge rejected each of those contentions. Contrary to the judge, we find that Varney unlawfully threatened Cole with retaliation if she took part in union organizing activities.  Thus, Varney told Cole that ﬁit wasn™t in [her] best interests to be getting involved with the union.ﬂ  Unlike the judge, we find no indication in that statement that Varney was merely giving an opinion that the Respondent™s employees did not need a union. The statement was made following a reference to dis-charging other workers who had exercised their legal rights.  It was not phrased as an opinion by merely sug-gesting that the employees would not benefit from a un-ion; rather, it strongly implied that Cole, personally, would be worse off if she was ﬁinvolvedﬂ with a union.  Thus, Cole would reasonably have interpreted Varney™s remark as a threat that the Respondent would retaliate against her in some unspecified way if she was involved with the union.   The Board has found similar nonspecific threats to vio-late Section 8(a)(1).  Thus, in Keller Ford, 336 NLRB 722 (2001), enfd. 69 Fed. Appx. 672 (6th Cir. 2003), a supervisor unlawfully advised an employee not to talk to other employees about insurance copayments, because it  3 Henceforth, all dates refer to 1999 unless otherwise stated. 340 NLRB No. 11  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102 could be ﬁhazardous to [his] health.ﬂ  In 
Long Island College Hospital
, 327 NLRB 944, 945 (1999), a supervi-
sor unlawfully told employees to pro
ceed with caution in 
taking a work related issue to
 the union, because one of 
the employees was getting an unfavorable reputation 
with management.  Consistent with those decisions, we 
find that Varney™s threat of 
unspecified reprisals violated 
Section 8(a)(1). However, we affirm the judg
e™s finding that Varney™s 
statements did not constitute unlawful interrogation.  At 
the outset, we do not believe that there was an interroga-
tion at all.  Unlike our colleague, we do not agree that 
Varney™s 
statement
 (regarding what he had heard about 
Cole™s union activity) was an unlawful 
question
 about 
whether Cole was prounion.  Indeed, as noted above, 

Cole was an open adherent of the Union.  In addition, 
contrary to our colleague, the evidence does not establish 
that Varney 
intended
 a question.   
Further, even if Varney™s remark was a question, we 
do not believe that it was a coercive interrogation.  As 

the judge stated, the test for whether an interrogation 
violates Section 8(a)(1) is wh
ether, under all the circum-
stances, it reasonably tends to interfere with, restrain, or 
coerce employees in the exercise of their Section 7 
rights.  
Rossmore House
, 269 NLRB 1176, 1177 (1984), 
enfd. sub nom. 
Hotel & Restaurant Employees Local 11 
v. NLRB, 760 F.2d 1006 (9th Cir. 1985); 
Sunnyvale 
Medical Clinic
, 277 NLRB 1217, 1218 (1985).  Among 
the factors to be considered
 are the background of the 
questioning, the nature of the information sought, the 

identity of the interrogator, 
and the place and method of 
the questioning.  
Rossmore House
, 269 NLRB at 1178, 
fn. 20. Applying that standard, we find that Varney did not 
unlawfully interrogate Cole.  Thus, as the judge found, 
Cole had been an open union supporter during the 1995 
campaign, and management could reasonably have be-
lieved that she would favor the union again.  Varney was 
a low level supervisor, and there is no evidence that he or 
any other supervisor questioned Cole or any other em-
ployee about union activities.  Nor is there any indication 
that the Respondent committed any unfair labor practices 
during the 1995 organizing effort.  Although Varney 
spoke to Cole in his office, his relatively low rank greatly 
reduces any coercive effect the statement might have had 
it been made by, for example, the plant manager in his 
office. Because the Respondent unla
wfully threatened Cole 
with unspecified reprisals if she engaged in union activi-

ties, and, as we find below, later unlawfully warned Cole 
against talking to other em
ployees about 
work-related issues, we recognize that Va
rney™s ﬁinterrogationﬂ of 
Cole did not take place in an atmosphere entirely free of 

unlawful conduct.  On balance, however, we do not find 
that those unfair labor prac
tices render Varney™s interro-
gation unlawful.  Varney™s thr
eat was nonspecific, and in 
evaluating its seriousness, Cole must have been aware 
that the Respondent did not act unlawfully in response to 
the 1995 union organizing effort.  As for the warning, it 

was issued more than 2 months after Varney™s conversa-
tion with Cole and was not specifically related to her 
union activities, but rather to her right to discuss work-
related matters with her fellow employees. 
We agree with the judge, fo
r the reasons stated in his 
decision, that Varney™s stat
ements did not create an im-
pression of surveillance.  As the judge correctly ob-
served, Varney™s statementŠﬂhe heard that I was going 
to organize . . . that the employees wanted me to organize 
a unionﬂŠcould not have been reasonably understood to 
mean that Varney was m
onitoring employee conversa-
tions or somehow eavesdropping.  A statement as to what 
someone has heard could be based on (1) what he had 
heard from the grapevine 
or (2) what he had picked up 
from spying.  There is no reason to infer the latter as the 
source over the former.  And, particularly in the instant 
case, where Cole had been an open union supporter, there 
is even less basis to suggest to Cole that Varney had been 
spying on her union activity.  Accordingly, we do not 
agree that the Respondent creat
ed an impression of sur-
veillance. 
The instant case is readily distinguishable from 
Moun-
taineer Steel, 326 NLRB 787 (1998), enfd. 8 Fed. Appx. 
180 (4th Cir. 2001) In that
 case, a union supporter was 
talking about the union with other employees when the 

foreman walked around the corner and said, ﬁI thought 
you was a union radical and now I know you are.ﬂ  Con-
trary to our colleague, the Bo
ard decision makes it clear 
that the two parts of the sentence constituted the viola-
tion.  In the instant case, there is nothing comparable to 
the second part of that sentence.
4  2. The written warning to Cole 
In late April, the Respondent issued a written warning 
to Cole.  As fully discussed by the judge, the warning 
was precipitated by comments Cole made during and 
after an employee meeting on April 27, regarding as-
serted harassment at work.  On April 30, supervisors 

Rick Sudds and Willie Tabb met with Cole and gave her 
the warning.  The document began with a lengthy discus-
                                                          
 4 As discussed above, Varney™s statem
ent was a threat of retaliation.  
Our colleague has parsed the statement so finely as to glean 
three viola-tions from it.  As noted, we find 
one violation. Our colleague™s ap-
proach suggests the kind of ﬁpiling 
onﬂ that Chairman Hurtgen spoke 
about in his dissent in 
TPA
, Inc
., 337 NLRB 282 (2001).  However, we 
need not, and do not, reach that issue here. 
 SKD JONESVILLE DIVISION L.P. 103sion of Cole™s demeanor and attitude, including her ac-
tions on April 27, which management evidently found 
unacceptable.  The document also describes the follow-
ing ﬁinappropriate business behavior and responsesﬂ by 
Cole: 
 1. Employee responds to every situation she 
deems unfavorable with a response of harassment 
towards all parties involved; 
2. The employee consistently discusses work-
related problems with co-workers instead of their 

proper party, i.e., the manager or member of man-
agement; 
3. Interfacing with other employees, supervisors, 
and senior management is most always in an inap-
propriate manner and usually uses an attitude incon-
sistent with mutual respect. 
 Under ﬁcorrective actions required,ﬂ the document states, 

among other things, that ﬁ[a]ll work related problems are 
to be discussed with the Supe
rvisor.  There are no excep-
tions to this corrective action.ﬂ  The document concludes 
with the warning: ﬁAny further activity that results in a 
counter-productive work situation will be dealt with in 
the form of disciplinary action, up to and including dis-
charge of employment.ﬂ 
We find that the warning vi
olated Section 8(a)(1), be-
cause it unlawfully prohibited Cole from discussing 

work-related matters with other employees.  It is well 
established that Section 7 protects employees™ right to 
discuss such matters with 
each other.  See, e.g., 
Keller Ford
, supra.  Accordingly, a blanket prohibition on such 
discussions violates Section 8(a)(1).  See, e.g., 
Hilton™s 
Environmental
, 320 NLRB 437 fn. 2, 454 (1995).  
In our view, Cole would reasonably have interpreted 
the passage quoted above as a warning not to attempt to 
discuss any work-related issues with her co-workers, and 
as a threat that she would be 
disciplined or even fired if 
she did so.  As such, the warning was unlawfully coer-
cive, especially in view of 
Varney™s earlier statement that 
it was not in Cole™s best interest to be involved with the 
union.  We therefore find th
at the Respondent violated 
Section 8(a)(1) by issuing the written warning and 
threatening Cole with discipline or discharge if she en-
gaged in protected conduct.
5                                                          
                                                                                             
5 The General Counsel has excepted to the judge™s failure to find that 
statements allegedly made to Co
le by Sudds and Tabb on April 28 
violated Sec. 8(a)(1).  We find no merit in that exception.  The judge 
apparently discredited the testim
ony on which the General Counsel 
relies in support of this allegation, and in any event, a finding of such a 
violation would not materi
ally affect the Order. 
In his brief in support of exceptions, the General Counsel also con-
tends that the judge erred by failing to find that Sudds violated Sec. 
8(a)(1) by placing Cole on probation on April 29.  We reject that con-
The judge dismissed this allegation, however, because 
he found that the warning had to be read in the context in 
which it was given.  Noting that Cole had raised issues of 
concern only to herself and not of interest to other em-
ployees, he found that the warning was not unlawful. 
We disagree.  The Board has specifically held that the 
unlawful character of an overly broad rule of this kind 
does not depend on whether it is promulgated in response 
to an employee™s protected concerted activities.  Thus, in 
Keller Ford, the administrative law judge recommended 
dismissing the complaint allegation that the employer 
had unlawfully threatened an employee with unspecified 
reprisals for talking to other employees about insurance 
copayments, because the empl
oyee was acting solely in 
his own interest and was not seeking group action.  The 
Board reversed, holding that such a broad prohibition 
against discussing terms and conditions of employment 
with other employees violated Section 8(a)(1) regardless 

of whether the employee who was the target of the pro-
hibition was actually engaged in protected concerted 
activities.  336 NLRB at 722.  See also 
K Mart Corp.
, 297 NLRB 80 fn. 2 (1989).  The Respondent™s warning 
thus was unlawful, even though it was precipitated by 
Cole™s actions that were arguably on her own behalf. 
In finding this violation, we do not mean to imply that 
employers may not have, and enforce, rules against inap-

propriate employee behavior or which seek to foster a 
harmonious working environment.  Nor do we suggest 
that employers may not require employees to discuss 
work-related problems with management in an attempt to 
reach a solution.  We simply hold, as the Board has re-
peatedly done, that employers may not forbid employees 
to talk about work-related issues with each other as well.
6 tention, which was not among the Ge
neral Counsel™s exceptions.  See 
Ichikoh Mfg.
, 312 NLRB 1022 (1993), enfd. mem. 41 F.3d 1507 (6th 
Cir. 1994); Board™s Rules and Regulations, Sec. 102.46(b)(2), (c). 
6 We find this case distinguishable from 
Aroostook County Regional 
Ophthalmology Center v. NLRB
, 81 F.3d 209 (D.C. Cir. 1996).  There, 
the court of appeals found that the 
employer lawfully 
maintained rules 
stating that ﬁAll grievances are to be
 discussed in private with the office 
manager or physicians.  It is to
tally unacceptable for an employee to 
discuss any grievances within earshot of patients.ﬂ  Id. at 211.  The 
court held that the rule against discussing grievances in the presence of 

patients was consistent with Supreme Court precedent (see 
Beth Israel 
Hospital v. NLRB, 437 U.S. 483, 505 (1978); 
NLRB v. Baptist Hospital, 
Inc.
, 442 U.S. 773, 784Œ786 (1979)), and that the rule requiring em-
ployees to discuss their grievances in private with management was 
designed merely to provide a fair
 and reasonable employment dispute 
resolution mechanism.  Id. at 213Œ214.  Neither rule suggested to the 
court that employees were forbidden 
to discuss work-related grievances 
with each other under any circumst
ances, especially because the em-
ployer affirmatively encouraged di
scussions among employees that did 
not include physicians or managers.  Id.  Here, by contrast, the Respon-
dent explicitly stated that Cole™s
 ﬁinappropriate 
business behaviorﬂ 
included ﬁdiscuss[ing] work-rela
ted problems with co-workers 
instead 
of their proper party, i.e. the 
manager or a member of management.ﬂ   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104 ORDER The National Labor Relations Board orders that the 
Respondent, SKD Jonesville Division, L.P., Jonesville, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Threatening employees with
 unspecified reprisals if 
they engage in union activities. 
(b) Warning employees not to talk to other employees 
concerning work-related problems, and threatening them 
with discipline up to and including discharge if they do 
not comply. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warning of 

Pamela Cole, and within 3 days thereafter notify her in 
writing that this has been done and that the warning will 
not be used against her in any way. 
(b) Within 14 days after service by the Region, post at 
its facility at Jonesville, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
7 Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since February 14, 1999. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                                                            
                                                           
(Emphasis added.) That statement 
strongly implies that co-workers 
were not ﬁproper partiesﬂ with w
hom Cole was allowed to discuss 
work-related issues. 
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 MEMBER LIEBMAN, dissenting in part. 
I agree that the Respondent violated Section 8(a)(1) of 
the Act by threatening Pamela Cole with unspecified 
reprisals if she took part in union activities and by warn-
ing her in writing not to talk to other employees about 
work-related matters and threatening her with discipline 
or discharge if she did so.  Unlike my colleagues and the 
judge, I would also find that Cole™s supervisor, Kevin 
Varney, unlawfully interrogated Cole and gave the im-
pression that her union activities were under surveillance. 
1. Impression of surveillance 
As stated in the majority opinion, Varney called Cole 
into his office in mid-February 1999, not long after a 
union organizing campaign had begun among the Re-
spondent™s employees.  Varney 
told Cole that ﬁhe heard 
that I was going to organize . . . that the employees 
wanted me to organize a union[.]ﬂ  The complaint alleges 
that Varney™s statement unlaw
fully created an impression 
of surveillance. 
As the judge noted, the test for whether an employer™s 
statement creates an impression of surveillance is 
whether the employee would reasonably assume from the 
statement that her union activities were under surveil-
lance.  United Charter Service
, 306 NLRB 150 (1992).  
In my view, Cole would reasonably have assumed from 
Varney™s statement that he had heard that the employees 
wanted Cole to organize a union. There is no showing 
(and no contention) that Varney had a legitimate purpose 
for making his statement.  The coercive nature of the 
statement was made even more apparent by Varney™s 

unlawful threat, in the same conversation, to retaliate 
against Cole if she engaged in union activities.  
The Board has found that simi
lar statements created an 
impression of surveillance.  In 
Mountaineer Steel, Inc.
, 326 NLRB 787 (1998), enfd. 8 Fed. Appx. 180 (4th Cir. 
2001), a union supporter was talking about the union 
with other employees when 
the foreman walked around 
the corner and said, ﬁI thought you was a union radical 
and now I know you are.ﬂ  Th
e Board found that the first part of the statement (ﬁI thought you was a union radi-
calﬂ) reasonably suggested that the foreman had spent 
some time in the past clos
ely monitoring the employee™s 
union activities.
1    1 The judge distinguished 
Mountaineer Steel
 because the ﬁand now I 
know you areﬂ part of the foreman™s statement would have led the 
employee to believe that the foreman was eavesdropping.  While there 
is no suggestion of eavesdropping in this case, Varney™s remark that he 
heard that the employees had asked Cole to organize a union was simi-
lar to the remainder of 
the foreman™s comment in 
Mountaineer Steel (ﬁI 
thought you was a union radicalﬂ), a
nd likewise gave the impression 
that Cole™s union activities had been monitored. 
 SKD JONESVILLE DIVISION L.P. 105In finding no violation here, the judge reasoned that, 
from Varney™s statement, one
 could conclude that some-
one opposed to the Union voluntarily informed him 
about Cole™s activities.  The Board, however, has re-
jected that reasoning, and so do I.  The reason is simple: 
in evaluating whether an employer™s statement is coer-
cive, the Board evaluates it as would a reasonable em-

ployee who depends on the employer for her livelihood.  
As the Supreme Court has held,  
[A]ny balancing of [employees™ Section 7 rights and 
employers™ right to express their views] must take into 
account the economic dependence of the employees on 
their employers, and the necessary tendency of the 
former, because of that relationship, to pick up intended 
implications of the latter that might be more readily 
dismissed by a more disinterested ear. 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 (1969).  
The test, therefore, is not wh
ether some reasonable third 
party might infer an innocen
t explanation for Varney™s 
statement, but whether a reasonable employee in Cole™s 
position could interpret it as indicating that her conduct 

was under surveillance.  Thus, as stated in 
Mountaineer 
Steel, ﬁthe Board does not require that an employer™s 
words on their face reveal th
at the employer acquired its 
knowledge of the employee™s activities by unlawful 
means.ﬂ  326 NLRB at 787, quoting 
United Charter Ser-
vice, 306 NLRB at 151.   
In finding the violation in 
Mountaineer Steel
, the 
Board also found that no in
nocent explanation for the 
foreman™s statement was comm
unicated to the employee.  
326 NLRB at 787 fn. 4; see also 
United Charter Service
, 306 NLRB at 151. Here, too, no legitimate purpose was 
given for Varney™s remarks. For all these reasons, then, I 
would find that Varney™s st
atement reasonably suggested 
to Cole that her union activities were under surveillance, 
and therefore that they viol
ated Section 8(a)(1).   
2. Unlawful interrogation 
I would also find that Varney unlawfully interrogated 
Cole by stating that he had heard that the employees had 
asked her to organize a union.  An interrogation violates 
Section 8(a)(1) if, under all the circumstances, it rea-
sonably tends to interfere with, restrain, or coerce em-
ployees in the exercise of their Section 7 rights.  
Ross-more House
, 269 NLRB 1176, 1177 (1984), enfd. sub 
nom. 
Hotel & Restaurant Employees Local v. NLRB
, 760 
F.2d 1006 (9th Cir. 1985); 
Sunnyvale Medical Clinic
, 277 NLRB 1217, 1218 (1985).  The factors to be consid-
ered include the background 
of the questioning, the na-
ture of the information sought, the identity of the interro-
gator, and the place and meth
od of the questioning.  
Rossmore House
, 269 NLRB at 1178, fn. 20. 
Applying that standard, I fi
nd that Varney™s comment 
restrained and coerced Cole in violation of Section 
8(a)(1).  Thus, Cole was summoned to Varney™s office, 
for no apparent reason, and abruptly confronted with the 
statement that Varney had he
ard that the employees had 
asked her to organize a union. Varney did not give Cole a 

choice as to whether to engage in this colloquy or assure 

her that reprisals would not follow her response.  
Yoshi™s 
Japanese Restaurant & Jazz House
, 330 NLRB 1339, 
1342 (2000).  Indeed, in the same conversation, Varney 

violated Section 8(a)(1) by threatening Cole with un-
specified reprisals if she was involved with union orga-
nizing.  In addition, Cole was unlawfully warned, in a 
separate incident, not even to talk to other employees 
about work-related concerns.  These other unfair labor 
practices reinforce the coercive nature of Varney™s inter-
rogation. 
Thus, Cole was interrogated about her union organiz-
ing activities, in her supervisor™s office, and against a 
background of other unfair labor practices.
2  Varney gave 
no legitimate reason (or any reason) for the interrogation, 
and he gave her no assurance against retaliation.  That 
Varney was a low-level supervisor may reduce some-
what the coercive character
 of his remarks, but not 
enough to make them lawful.  Although Cole had been 
an open union adherent during the 1995 organizing cam-
paign, there is no showing that she actively or openly 
supported the union in 1999.  Under all of the circum-
stances, I would find that Varney™s interrogation of Cole 
violated Section 8(a)(1). 
For all of the foregoing reasons, I would reverse the 
judge and find that the Respondent violated Section 
8(a)(1) by interrogating Cole and by creating the impres-
sion that her protected conduct was under surveillance.
3                                                            
 2 I find my colleagues™ attempt to minimize the impact of the Re-
spondent™s unlawful conduct unpersua
sive, especially since Varney 
threatened Cole with reprisals for engaging in union activities almost 
immediately after interrogating her 
about those activities.  Also, con-
trary to the majority, I find it irrele
vant that Varney™s comment was not 
phrased as a question, because it wa
s clearly intended to, and did, elicit 

information from Cole about
 her union activities.  See 
Clinton Elec-tronics Corp.,
 332 NLRB 479, 479Œ480 (2000). 
3 Despite my colleagues™ apparent
 skepticism of the approach, the 
Board has often found more than one
 violation growing out of state-
ments made in the same conversation.  See, e.g., 
Boydston Electric, 331 
NLRB 1450 (2000) (threats of reprisal and coercive interrogation); 

Sivalls, Inc., 307 NLRB 986, 1001 (1992) (interrogation and implica-
tion that support of union was futile; implication of futility and threat of 
discharge); 
Willamette Industries
, 306 NLRB 1010 fn. 2 (1992) (inter-
rogation and implication that employ
er would act to deprive union of 
its supporters); 
Action Auto Stores
, 298 NLRB 875, 887 (1990), enfd. 
mem. 951 F.2d 349 (6th Cir. 1991) (int
errogation, threat of discharge, 
threat of plant closure).  Indeed, the Board has explicitly rejected the 
view of former Chairman Hurtgen 
that it should avoid, as ﬁpiling on,ﬂ 
finding separate and distinct violations in such circumstances. 
TPA, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106 I therefore respectfully dissent
 from my colleagues™ dis-
missal of those allegations. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
WE WILL NOT threaten employees with unspecified 
reprisals if they engage in union activities. 
WE WILL NOT warn employees not to talk to other 
employees concerning work-related problems, and 
threaten them with disciplin
e up to and including dis-
charge if they do not comply. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the National Labor Rela-

tions Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful warning of Pamela Cole, and WE WILL, 
within 3 days thereafter, no
tify her in writing that this 
has been done and that the warning will not be used 
against her in any way. 
SKD JONESVILLE DIVISION, L.P. 
Richard F. Czubaj, Esq., 
for the General Counsel.
 Susan T. Rapp, Esq. (Abbott, Ni
cholson, Quilter, Esshaki & 
Youngblood, P.C.), of Detroit, Michigan, for the Respon-
dent. DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Admini
strative Law Judge.  This 
case was tried in Hillsdale, Michigan, on February 9, 2000.  

The charge was filed July 23, 1999, and the complaint was 
issued November 19, 1999.                                                                                             
 Inc.
, 337 NLRB 282 (2001). The majority leaves revisiting that issue 
for another day. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent, a corporation, en
gages in welding and metal 
stamping at its facility in Jonesville, Michigan, where it annu-
ally purchases and receives goods valued in excess of $50,000 
directly from points outside the 
State of Michigan.  Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES 
The Charging Party, Pamela Cole, worked for Respondent 
from March 1994, until August 1999.  In 1995, Cole was ac-
tively, and apparently openly, involved in an attempt by the 
United Autoworkers Union (UAW
) to organize Respondent™s 
plant.  The Union lost an NLRB representation election that 
year. 
In the fall of 1998, Cole accused two men at Respondent™s 
plant of sexually harassing her.  She filed an unfair labor prac-
tice related to her allegations 
which was withdrawn.  Respon-
dent conducted an internal inve
stigation which resulted in the 
issuance of a written warning to one rank-and-file employee.  
Respondent did not take discipli
nary action against one of its 
supervisors, who denied Cole™s allegations.  SKD concluded 
that in the absence of witnesses, it could not conclude that sex-
ual harassment had occurred.  The supervisor was verbally 
counseled and provided with a copy of the Company™s harass-
ment policy. 
Facts relating to paragraph 7(a) of the complaint 
Cole testified that early in 1999 a number of employees 
asked her to contact the UAW to initiate another organizing 
drive.  In mid-February 1999, 
Kevin Varney, then Cole™s su-
pervisor, called her into his offi
ce.  Also present was, Jeff Ham-
ilton, a rank-and-file employee.  I credit the following uncon-
tradicted testimony by Cole as to what was said: 
 Varney said he heard that I was going to organize . . . that the 
employees wanted me to organize a union and I told him no, I 
wasn™t getting involved, and then they were talking, him and 
Jeff Hamilton . . . about people
 on Workmen™s Comp, that 
they were low life losers and  . . . Jeff Hamilton said that . . . 
Varney should fire them all and Varney said he would if he 
could, and then he told me that it wasn™t in my best interests 
to be getting involved with the union. 
 Cole said she was not getting involved with the Union and 
went back to work.  No other s
upervisors talked to Cole about 
the Union in 1999, and Varney did so only on this one occa-
sion. Facts relating to paragraph 7(b) and (c), 8 and 9  
of the complaint 
Between late February and late
 April 1999, Pamela Cole had 
a number of ongoing disagreements 
with her supervisor, Willie 
Tabb, Respondent™s quality control manager.  One of these 

disputes involved a decision by Tabb to designate the area in 
 SKD JONESVILLE DIVISION L.P. 107which Cole™s desk was located as part of a no-smoking area.  
Cole, who wished to continue 
smoking at her desk, believed 
that Tabb was singling her out a
nd harassing her.  She may also 
have argued with Tabb about 
additional assignments she was 
being given. 
On April 27, 1999, Pat Giampol
o, the human resources di-rector of Respondent™s parent company, National Material Cor-
poration, came to the SKD Jonesville plant to conduct an orien-
tation session concerning Res
pondent™s new employee hand-
book.  The orientation session, which began at 6 a.m., was 
scheduled for 1 hour at the beginning of Respondent™s first 
shift. Giampolo came to meeting with
 approximately 90 slides 
which he showed employees during 
his lecture.  The first slide 
outlined the agenda for the meeting which was attended by 

approximately 70 to 80 peopl
e, including rank-and-file em-
ployees and managers.  He aske
d the employees to hold their 
questions until the end of his presentation.  He then proceeded 
to go through the handbook section by section. 
When Giampolo got to the portion of the handbook dealing 
with Respondent™s harassment policy, Cole, who was sitting in 
the first row, made a comment in a voice loud enough for 
Giampolo to hear her.  She said that she had been harassed and 
nobody did anything about it.  Giampolo told her that he would 
talk to her about this after the meeting.  Cole made at least one 
other audible comment, to the effect that her supervisor was 
harassing her. 
There was a short question and answer session after Giam-
polo concluded his remarks.  Then
 employees came to the front 
of the room to receive copies of the employee handbook from 
the plant human resources mana
ger, Rick Sudds, and sign for them.  While Sudds distributed the handbooks at one end of a 
table, several employees appr
oached Giampolo and SKD presi-
dent, Dennis Berry, who were st
anding at the other end of the 
table. With four to five other employees, who were waiting to ask 
questions of Giampolo, standing
 behind her, Cole told Berry 
about her sexual harassment complaints.  Referring to the su-
pervisor against whom disciplinary action was not taken in the 
fall 1998, Cole told Berry that she wanted Berry to know that 
this individual thrust his penis in
 her face in an office.  Refer-
ring to the employee who had received a written warning, Cole 
told Berry that this individual had told her he™d like to pick the 
flowers off her blouse.1  She then started talking to Berry and 
Giampolo about her problems with Willie Tabb. 
Giampolo told Cole that her 
sexual harassment allegations 
had been resolved and that if she had any new complaints, she 

should talk to Sudds.  Cole left and other employees then ap-
proached Giampolo to discuss how certain items in the hand-
book related to their personal situations. 
On April 28, Cole met with Rick Sudds.  Afterwards, Sudds 
met with Willie Tabb and discussed 
Cole™s assertions that Tabb 
was harassing her.2  The same morning Giampolo had a confer-
                                                          
                                                                                             
1 On the day in question, Cole was wearing a blouse which had a flo-
ral design on it. 
2 To the extent that there are disc
repancies between the testimony of 
Sudds and Cole regarding her meetin
gs with management on April 28, 
ence call with Sudds and Willie 
Tabb.  The three decided to 
issue Cole a written warning.  This warning was presented to 
Cole on April 30, at a meeting attended by Cole, Sudds, and 
Tabb.  The warning referred to Cole™s conduct at the April 27 
meeting with Giampolo and delineated the following examples 
of ﬁinappropriate business behavior and responses:ﬂ 
 1.  Employee responds to every situation she deems unfavor-
able with a response of harassment towards all parties in-
volved;  2.  The employee consistently discusses work-related prob-
lems with co-workers instead of
 their proper party, i.e. the 
manager or member of management; 
 3.  Interfacing with other employees, supervisors, and senior 
management is most always in an inappropriate manner and 
usually uses an attitude inconsistent with mutual respect. 
 The warning required that ﬁall work-related problems are to 
be discussed with the Supervisor.  There are no exceptions to 

this corrective action.ﬂ  It further stated that ﬁ[a]ny further ac-
tivity that results in a counter-productive work situation will be 
dealt with in the form of disc
iplinary action, up to and includ-
ing discharge of employment.ﬂ 
ANALYSIS 
Did Kevin Varney™s questions 
and comments to Pamela Cole 
violate Section 8(a)(1)? 
The General Counsel alleges 
that Respondent, by Kevin 
Varney: (1) conveyed to employees the impression that their 
support for, and activities on beha
lf of, the Union were under 
surveillance; (2) that Respondent
 coercively interrogated Cole 
about her union activities; and (3
) threatened her with adverse 
consequences because of her support for, and activities on be-
half of, the Union. 
I conclude that the General Co
unsel has not established that 
Varney created an impression that Cole™s union activities were 
under surveillance.  The test fo
r making this determination is 
whether the employee would reasonably assume from the su-
pervisor™s statement that his or her union activities had been 
placed under surveillance, 
United Charter Service, 306 NLRB 
150 (1992).  Varney said nothing that gave the impression that 
he or anyone else in Responde
nt™s management was spying on 
Cole.  From his statement, one could just as easily conclude 
that somebody, who was unsympathetic with the Union, volun-
tarily informed Varney as
 to Cole™s activities. 
In this regard, I would contrast the cases cited by the General 
Counsel.  In 
Mountainer Steel, Inc., 
326 NLRB 787 (1998), the 
context of the supervisor™s st
atement would reasonably have 
led the employee to believe th
at the supervisor was eavesdrop-
ping on his union-related conversation.  This is not so in the 
instant case.  Similarly, in 
United Charter Service, 
supra, the Board found, due to the detail of
 his comments, that the state- 1999, I credit Sudds.  I therefore find that she met with Sudds 
and
 Tabb 
only on April 30.  I deem the differences in their testimony insignifi-
cant.  The issue herein is whether the warnings issued to Cole, verbal as 
well as written, are to be interprete
d in the context of her individual 
complaints, or more broadly, to fo
rbid her from discussing with other 
employees matters of mutual concern. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108 ments by the employer™s operati
ons manager, Vieira, reasona-
bly suggested to employees th
at the employer was closely 
monitoring the degree and extent 
of their organizing efforts and 
activities.  I conclude that the comment by Varney, herein, did 
not imply close scrutiny of 
employee union activities. 
With regard to the remaining 
allegations, not every question 
asked or comment made by a ma
nagement official about union activity violates Section 8(a)(1).  One must determine whether 

under all the circumstances of the interrogation or comment, it 
reasonably tends to restrain, coerce, or interfere with rights 
guaranteed by the Act, 
Rossmore House, 269 NLRB 1176 
(1984), affd. sub nom., 
Hotel & Restaurant Employees Local 
11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).  Some of the fac-
tors to be considered with regard to interrogations are: (1) the 
background of the questioning; (2) 
the nature of the information 
being sought; (3) the identity of the questioner; and (4) the 
place and method of the interrogation.  I conclude that given all 
the circumstances of Varney™s 
brief and isolated conversation 
with Cole about union activities
, the General Counsel has not 
established an 8(a)(1) violation. 
Weighing heavily in this determination is that the interroga-
tion was a one-time event by a low-level supervisor.  Moreover, 
there is no evidence of other unfair labor practices or antiunion 
animus.  I would contrast the instant case, for example, with 
that in Advance Waste Systems, 
306 NLRB 1020 (1992), where a one-time interrogation by a company vice president, inside a 

moving truck, was found to be vi
olative, in conjunction with 
other expressions of hostility and disapproval of union activity.  
Other cases distinguishable due to the background of numerous 
unfair labor practices are 
Stoody Co., 
320 NLRB 18 (1995) [where the questioner was also a high level supervisor] and 
American Crane Corp., 326 NLRB 1401 (1998).  Furthermore, 
Cole™s testimony indicates that
 it was well-known that she sup-ported the 1995 union campaign and that management had 
reason to believe that she would 
be favorably disposed to an-
other campaign. 
Finally, from the brief testimony in the record, I am unable 
to interpret Varney™s observation that it would not be in Cole™s 
best interest to become involved with the Union as a threat.  
The essence of Varney™s remark 
may be no more than convey-
ing his view that employees 
at Respondent™s facility didn™t 
need a union.  The isolated nature of Varney™s comment con-
trasts with those made in the cases cited by the General Coun-
sel.  In 
Leather Center, Inc., 
308 NLRB 16, 27 (1992), and 
Garney Morris, Inc., 
313 NLRB 101, 116 (1993), similar 
comments were found to constitute veiled threats against a 
backdrop of numerous other unfair labor practices.  Given the 
absence of other expressions of
 antiunion animus or threats 
herein, I decline to infer an ve
iled threat of repercussions to 
Cole if she persisted in attempts to organize a union.  I there-

fore dismiss paragraph 7(a) of the complaint in its entirety. 
Did Respondent violate Section 8(
a)(1) in disciplining Cole on 
April 30? 
The first issue is assessing the written warning given to Pam-
ela Cole is whether it was administered in retaliation for pro-
tected activities.  Section 7 give
s employees the right to engage 
in concerted activity for the purpose of collective bargaining or 
other mutual aid or protection 
. . . (emphasis added).  In inter-
preting this provision, the Board distinguishes between an em-
ployee™s activities engaged in with or on the authority of other 
employees (concerted) and an em
ployee™s activities engaged in 
solely by and on behalf of the 
employee herself (not concerted), 
Meyers Industries (Myers II), 
281 NLRB 882 (1986) affd. sub 
nom. Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. de-
nied 487 U.S. 1205 (1988).  I concl
ude that Cole did not engage 
in any activity for the aid or protection of any employee other 

than herself.
3  I therefore conclude that she did not engage in 
concerted activities that are protected by Section 7. 
There remains, however, the fact that the written warning is-
sued to Cole, on its face, forbid her from discussing any work-
related problems with coworkers.  The language of the warning 
is not limited to problems that pe
rtain only to Cole and facially 
appears to prohibit her from discussing matters that may be of 
concern to other employees as well.  I conclude that the warn-
ing must be read in the contex
t in which it was given.  Had 
Cole been raising issues of concern to anyone other than her-

self, the warning would be a clear 
violation of Section 8(a)(1).  
However, this record indicates that Cole only raised issues that 

pertained to her.  I therefore interpret the warning in this light 
and find that Respondent did not
 violate Section 8(a)(1) as 
alleged. [Recommended Order omitted from publication.] 
                                                            
 3 Whittaker Corp., 
289 NLRB 933, 934 (1988), relied upon by the 
General Counsel, is irrelevant to the instant case.  The employee is 
Whittaker
 phrased his remarks as a group, not a personal, complaint.  
Moreover, his issue with his employer, was clearly, unlike Cole™s, a 

matter of concern to many employees.  Cole™s complaints were that her 
sexual harassment allegations had not 
been resolved to her satisfaction and that her supervisor, Willie Tabb,
 was not treating her fairly.  Her 
complaints had nothing to do with the wages, hours, and working con-
ditions of other employees. 
 